The opinion of the court was delivered by
Redfield, J.
The court think the plaintiff in this case, at all events, entitled to recover nominal damages. If the officer was required, as in the present case, to do an official act, which did not subject him to an action from any one, it was his duty to do the act in a legal manner. And whether it would avail the creditor, was no matter of concern to him. If the creditor saw fit in this manner to try the title of his debtor to real estate, it was his right to have a perfect levy, in the first instance, and, as we decided when this case was in this court before, (13 Vt. R. 582,) that the levy having become perfected by time, did not constitute a full defence to the action, so now the fact that the debtor had no title to the land, at the time of the levy, will have no more effect. It shows that no substantial damage has been sustained, but does not take away the right of action.
Judgment reversed and new trial.